Name: Commission Regulation (EEC) No 1024/90 of 25 April 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 4. 90 Official Journal of the European Communities No L 106/17 COMMISSION REGULATION (EEC) No 1024/90 of 25 April 1990 fixing the amount of the subsidy on oil seeds tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 982/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 (*), as last amended by Regulation (EEC) No 975/90 (8) ; Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 26 April 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marke ­ ting year of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 26 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 25 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 280, 29. 9. 1989, p. 2. 0 OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 100, 20. 4. 1990, p. 8 . O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 197, 26. 7. 1988, p. 10 . O OJ No L 59, 8 . 3. 1990, p. 39 . (  ) OJ No L 99, 19 . 4. 1990, p. 17. (') OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. ( ») OJ No L 183, 3 . 7. 1987, p. 18 . No L 106/18 Official Journal of the European Communities 26. 4. 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 (') 5th period 9 (') 1 . Gross aids (ECU) : 1  Spain 1,170 1,170 1,170 1,770 1,770 1,770  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 26,139 26,090 23,127 19,850 19,850 19,850 2. Final aids : \ (a) Seed harvested and processed in : \  Federal Republic of Germany \ \ (DM) 61,98 61,87 54,93 47,25 47,25 47,46  Netherlands (Fl) 68,95 68,82 61,01 52,36 52,36 52,58  BLEU (Bfrs/Lfrs) 1 262,17 1 259,81 1 116,73 958,50 958,50 958,50  France (FF) 199,17 198,75 175,49 150,02 150,02 150,02  Denmark (Dkr) 233,42 232,99 206,53 177,26 177,26 177,26  Ireland ( £ Irl) 22,168 22,121 19,531 16,697 16,697 16,684  United Kingdom ( £) 16,431 16,353 13,794 11,410 11,410 11,273  Italy (Lit) 43 751 43 653 38 463 34 176 34176 34 096  Greece (Dr) 4 545,26 4 497,81 3 778,02 3 700,43 3 700,43 3 569,00 (b) Seed harvested in Spain and \\\\IlLi \ processed : ||lili \  in Spain (Pta) 178,89 178,89 178,89 270,63 270,63 270,63  in another Member State (Pta) 3 725,63 3 719,44 3 276,92 2 866,07 2 866,07 2 842,03 (c) Seed harvested in Portugal and li li processed : \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State {Esc) 5 407,82 5 395,95 4 769,11 4 283,75 4 283,75 4 220,78 ( ») Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 26. 4. 90 Official Journal of the European Communities No L 106/19 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (&gt;) 4th period 8 (') 5th period 9 (&gt;) 1 . Gross aids (ECU) : Spain 3,670 3,670 3,670 4,270 4,270 4,270  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,639 28,590 25,627 22,350 22,350 22,350 2. Final aids : \ l (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 67,88 67,77 60,84 53,16 53,16 53,36  Netherlands (Fl) 75,55 75,42 67,60 58,96 58,96 59,17  BLEU (Bfrs/Lfrs) 1 382,89 1 380,52 1 237,45 1 079,21 1 079,21 1 079,21  France (FF) 218,42 218,00 194,73 169,26 169,26 169,26  Denmark (Dkr) 255,75 25531 228,85 199,59 199,59 199,59  Ireland ( £ Irl) 24,310 24,263 21,673 18,839 18,839 18,826  United Kingdom ( £) 18,192 18,114 15,555 13,185 13,185 13,047  Italy (Lit) 48 001 47 903 42 713 38 516 38 516 38 436  Greece (Dr) 5 025,20 4 977,74 4 257,95 4 224,21 4 224,21 4 092,78 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 652,87 652,87 652,87  in another Member State (Pta) 4 107,87 4 101,68 3 659,16 3 248,31 3 248,31 3 224,27 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 499,40 499,40 499,40 512,33 512,33 512,33  in another Member State (Esc) 5 907,22 5 895,35 5 268,52 4 796,08 4 796,08 4 733,11 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 106/20 Official Journal of the European Communities 26. 4. 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 0,000 36,009 6,890 0,000 35,989 6,890 0,000 35,745 6,890 0,000 32,794 8,620 0,000 26,750 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 85,29 94,99 1 738,76 275,14 321,56 30,622 23,369 60 525 6 436,85 85,25 94,93 1 737,80 274,94 321,38 30,600 23,309 60 476 6 394,14 84,68 94,29 1 726,02 273,02 319,21 30,387 23,076 60 048 6 305,03 77,79 86,51 1 583,52 249,85 292,85 27,808 20,510 54 879 5 583,38 63,61 70,56 1 291,68 202,70 238,88 22,561 15,896 46 111 5 075,58 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 537,53 1 053,45 4 535,85 1 053,45 4 497,17 1 053,45 4 050,93 1 317,96 3 406,11 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 995,08 7 820,33 0,00 7 988,75 7 814,14 0,00 7 925,54 7 752,31 0,00 7280,37 7 121,24 0,00 6 275,89 6 138,72 3. Compensatory aids :  in Spain (Pta) 4 508,04 4 506,37 4 467,69 4 021,44 3 375,98 4. Special aid :  in Portugal (Esc) 7 820,33 7 814,14 7 752,31 7 121,24 6 138,72 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,045720 2,041630 2,037630 2,034290 2,034290 2,024510 Fl 2,302240 2,298430 2,294710 2,291070 2,291070 2,280370 Bfrs/Lfrs 42,311100 42,302500 42,282900 42,272500 42,272500 42,187000 FF 6,870540 6,866690 6,862900 6,859000 6,859000 6,845200 Dkr 7,788420 7,795570 7,800470 7,801860 7,801860 7,808880 £Irl 0,762815 0,762984 0,763660 0,764113 0,764113 0,767266 £ 0,740556 0,743357 0,746149 0,748730 0,748730 0,756674 Lit 1 501,64 1 503,39 1 505,58 1 507,06 1 507,06 1 512,95 Dr 199,25500 202,37100 204,84000 207,11100 207,11100 214,01700 Esc 181,01400 181,75900 182,68400 183,68000 183,68000 186,78400 Pta 129,33300 129,72800 130,12100 130,49400 130,49400 131,60500